Title: To George Washington from Major General Lafayette, 25–26 August 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


          
            My dear general
            Camp before Newport [R.I.] 25[–26] august 1778
          
          I had expected for answering to your first letter that Some thing interesting would
            have happened that I might Communicate to your Excellency—every day was going to
            terminate our uncertainties—nay,  every day was going to bring the
            hope of a succés which I did promise myself to acquaint you off—such was the Reason of
            my differing what my duty and inclination did urge me
            to do much sooner—I am now indebted for two favors of yours which I beg leave to offer
            here my thanks for—the first letter Reach’d me in the
            time we expected to hear again from the french fleet—the second I have just Receiv’d—my
            Reason for not writing the same day the french fleet went to boston, was that I did not
            choose to trouble your friendship with the sentiments of an afflicted, injur’d heart,
            and injur’d by that very people I came from so far to love and support. do’nt be
            Surpris’d, my dear general, the generosity of your honest mind would be offended at the
            schoking light I have under my eyes.
          So far I am from a critical disposition that I will not give you the journal of our
            operations, neither of several instances during our staying here which however might
            occupy some room in this letter—I will not even say to you how contract’d was the french
            fleet when they wanted to come in at theyr arrival which according to the rapport of the
            desertors would have had the greatest effect, how surpris’d was the admiral—when after a
            made and agreed Convention, one hour after the American general had given a new writen
            assurance, our troops made the landing a day before it was expected—how mortified the
            french officers were to find out that there was not a gun left in these very forts to
            whose protection they were recommanded—all those things and many others I would not take
            notice of, if they were not in this moment the suppos’d ground upon which it is said
            that the count d’estaing is gone on to boston—believe me, my dear sir, upon my honor—the
            admiral tho’ a little astonish’d by some instances of Conduct on our part, did Consider
            them in the same light as you and myself would have done, and if he is gone off it is
            because he thought himself oblig’d by necessity.
          let us consider, my dear general, the motions of that fleet since it was propos’d by
            the count d’estaing himself and granted by the king in behalf of the united states—I
            wo’nt go so far up as to rembember other instances of the affection the french nation
            have for the Americans—the news of that fleet has occasion’d the evacuation of
            philadelphia—its arrival has oppened all the harbours, secur’d all the coasts, oblig’d
            the british Navy to be together—six of those frigattes, two of them I have seen
            sufficient for terrifying all the trading people of the two Carolinas, are or taken or
            burnt-the Count d’estaing went to offer the battle and be a check to the british Navy
            for a long time at new york—it was agreed he schould go to Rhode island an[d] there he
            went—they prevented him from going in at first—afterwards he was desired to come in, and
            so he did—The same day we land’d without his knowledge, an english fleet appears in
            sight— his being divided in three parts by our
              directions for tho’ he is a lieutenant general he never
            avail’d himself of that title—did make him uneasy about his situation—but finding the
            next morning that the wind was northerly, being also convinc’d that it was his duty to
            prevent any Reinforcement At newport, he goes out under the hottest fire of the british
            land batteries, he puts the british Navy to flight, pursues them, and they were all in
            his hands when that horrid storm arrives to Ruin all our hopes—both fleets are divided,
            scattered—the Cæsar a 74 guns schip is lost—the Marseïllois of the same size looses her
            masts, and after that accident is oblig’d to send back a ennemy’s schip of 64—the
            languedoc having lost her masts, unable to be govern’d, and make any motions, separated
            from the others, is attaqu’d by a schip of the line against which sche could only bring
            six guns.
          when the storm was over, they met again in a schattered Condition, and the Cæsar was
            not to be found—all the Captains Represented to theyr general that after a so long
            navigation—in such a want of victuals, water, &c. which they had not been yet
            supplied with—after the intelligences given by General Sullivan that there was a british
            fleet coming they schould go to boston—but the count d’estaing had promis’d to come here
            again, and so he did at all events—the news of his arrival and situation came by the Senegal a frigatte taken from the ennemy—general greene and myself
            went on board—the count express’d to me not so much as to the envoy from general
            Sullivan, than as to his friend, the unhappy circumstances he was in—bound by express
            orders from the king to go to boston in case of an Accident or a superior fleet, engag’d
            by the common sentiment of all the officers Even of some American
              pilots that he would ruin all his Squadron in differing his going to boston, he
            call’d a new council of war, and finding every body of the same opinion, he did not
            think himself justifiable in staying here any more, and took leave of me with that true
            affliction of not being able to assist America for some days, which has been Rewarded
            with the most horrid ungratefulness—but no matter—I am only speacking of facts—the count
            said to me these last words—after many months of sufferings, my men may rest some days,
            I will mann my schips, and if I am assisted in getting masts &c. three weeks
            after my arrival, I schall go out again, and then we schall fight for the glory of the
            french name and the interests of America.
          the day  the Count went off the general american officers draw a
            protestation, which as I had been very strangely call’d there, I
            Refus’d to sign, but I wrote a letter to the admiral—the protestation and the letter did
            not arrive at time.
          Now, my dear general, I am going to hurt your generous feelings by an imperfect picture
            of what I am forc’d to see—forgive me for it—it  is not to the
            Commander in chief, it is to my most dearest friend General Washington that I am
            speacking—I want to lament with him the ungenerous sentiments I have been forc’d to see
            in Many American breasts.
          Could you believe that forgetting any national obligation, forgetting what they were
            owing to that same fleet, what they were yet to expect from them, and instead of
            Resenting theyrs accidents as these of allies and brothers, the people turn’d mad at
            theyr departure, and wishing them all the evils in the world did treat them as a
            generous one would be asham’d to treat the most inveterate ennemys—you ca’nt have any
            idea of the horrors which were to be heard in that occasion—many leaders themselves
            finding they were disapointed abandonn’d theyr minds to illiberality, and
            ungratefulness—frenchmen of the highest characters have been expos’d to the most
            disagreable Circumstances, and me, yes, myself the friend of America, the friend of
            General Washington, I am more upon a warlike footing in the American lines, than when I
            come near the british lines at newport—nay, many worthy characters, gentlemen to be
            entirely depended upon, assure me that the french hospital was abandonn’d as soon as the
            fleet went off, and that they could not find any body who would give them what they
            wanted—however they have been now sent to boston, and by a french man who met them I am
            inclin’d to think they will be very unhappy all the Rout.
          Such is, my dear general, the true state of matters—I am sure it will infinetlly
            displease and hurt your feelings—I am also sure you will approuve the part I have taken
            in it, which was to stay much at home with all the french gentlemen who are here, and
            declare in the same time that anything thrown before me against my nation I would take
            as the most particular affront.
          inclos’d I send you the general orders of the 24th upon which I thaught I was oblig’d
            to pay a visit to general Sullivan who has agreed to alter them in the following
              manner—Remember, My dear general, that I do’nt speack
            to the Commander in chief, but to my friend, that I am far from Complaining of any
            body—I have no Complaints at all to make you against any one—but I lament with you that
            I have had a occasion of seeing so ungenerous sentiments in American hearts.
          I will tell you the true Reason—the leaders of the expedition are most of them asham’d
            to Return after having spoken of theyr Rhode island succés in proud terms, before theyr
            family, theyr friends, theyr internal ennemies—The others Regardless of the expense
            france has been brought in by that fleet, of the tedious, tiresome voyage so many men
            have had for theyr service, tho’ theyr Angry that the fleet takes three weeks upon the
            whole Campaign to Refitt themselves, Can not bear the idea of being brought to a small
            expense, to the loss of a little  time, to the fatigue of staying
            some few days more in a camp, at some few miles from theyr houses—for I am very far to
            look upon the Expedition as miscarried, and there I see even a Certainty of succés.
          if as soon as the fleet will be Repair’d which (in case they are treated as one is in a
            country one is not in war with) schall be done in three weeks from this time, the count
            d’estaing was to come arround, the expedition seems to offer a very good prospect—if the
            ennemy evacuates New york, we have the whole Continental army—if not we might perhaps
            have some more men, what however I ca’nt pretend to judge—all What I know is that I will
            be very happy to see the fleet Cooperating with general washington himself.
          I think I will be forc’d by the board of general officers to go soon to boston—that I
            will do as soon as Requir’d tho’ with Reluctance for I do’nt believe that our position on this part of the island is without danger—but my
            principle is to do every thing which is thaught good for the service—I very often have
            Rode express to the fleet, to the frigattes, and that I assure you with the greatest
            pleasure—on the other hand I may perhaps be useful to the fleet—perhaps too it will be
            in the power of the count to do something which might satisfy them—I wish, my dear
            general, you would know as well as myself how desirous is the Count d’estaing to forward
            the public good, to help to your Succés, and to serve the Cause of America!
          I instantly beg you would Reccommend to the several chief persons of boston to do any
            thing they Can to put the french fleet in situation of sailing soon—give me leave to add
            that I wish many people by the declaration of your sentiments in that affair, could
            learn how to Regulate theyrs and blush at the sight of your generosity.
          You will find my letter immense—I begun it one day and did finish the next as my time
            was swallow’d up, by those eternal Councils of war—I schall have the pleasure of writing
            you from boston—I am affraid the count d’estaing will have felt to the quick the
            behaviour of the people on this occasion—you Ca’nt Conceive how distress’d he was to be
            prevented from serving this country for some time—I do assure you his circumstances were
            very narrow and distressing.
          for my part my sentiments are known to the world—my tender affection for general
            washington has yet added to them—therefore I do’nt want apologies for writing what has
            afflicted me as an american, and as a frenchman together.
          I am much oblig’d to you for the Care you are so kind as to take of that poor horse of
            mine—had he not find such a good stable as this of head quarters he would have cut a
            pitiful figure at the end of his travels, and I would have been very happy if there had
            Remain’d so much of the horse as the bones, the skin, and the four schoes.
          
          farewell, my dear general; when ever I quit you I meet with some disappointement and
            misfortune—I did not want it to desire seeing you as much as possible—with the most
            tender affection, and high Regard I have the honor to be your Excellency’s the most
            obedient humble Servant
          
            the Mis de lafayette
          
          
            dear general
            I must add to my letter that I have Receiv’d one from general greene very different
              from the expressions I have Right to complain of, and that he seems there very
              sensible of what I feel—I am very happy when in
              situation of doing justice to any body.
          
        